Citation Nr: 1114903	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 RO decision, which denied claims for service connection for peripheral neuropathy of the right and left upper extremities, and a claim for entitlement to TDIU.

In December 2008, a Travel Board hearing was held before the undersigned Veterans Law Judge at the St. Petersburg, Florida RO.  A transcript of that proceeding has been associated with the claims folder.

By an April 2009 determination, the Board denied the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II, and remanded the issue of entitlement to TDIU.  The Veteran appealed the Board's decision with respect to his claim for service connection for peripheral neuropathy of the bilateral upper extremities to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court issued an order granting a March 2010 joint motion to remand (JMR) the appeal of this issue to the Board.  The appeal of this issue has been returned to the Board for action consistent with the JMR and Court order.  Additionally, the claim for entitlement to TDIU is now back before the Board as well.  

The Board acknowledges that the March 2011 Appellant's Brief did not address the issue of entitlement to TDIU.  However, the Veteran's representative was provided the opportunity to provide written argument on this issue.  As the representative chose not to include this issue on the March 2011 Appellant's Brief, the Board may proceed to adjudicate this issue accordingly. 

In the April 2009 Board determination, it was noted that, during his December 2008 hearing, the Veteran asserted that he recently fell due to neuropathy in his legs and cracked his teeth.  Given the distinct nature of the disability claimed, and the distinct etiology asserted, the Board determined in the April 2009 decision that the Veteran raised a new and separate claim of entitlement to service connection for cracked teeth, as secondary to his service-connected peripheral neuropathy of the lower extremities and referred the issue back for appropriate action.  It does not appear that this issue was ever addressed.  As such, the issue of entitlement to service connection for cracked teeth, as secondary to his service-connected peripheral neuropathy of the lower extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II, and entitlement to TDIU.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

The Veteran has asserted that he has chronic peripheral neuropathy of the bilateral upper extremities, secondary to his service-connected diabetes mellitus, type II.

A review of the Veteran's service treatment records does not reveal complaints, treatment, or diagnosis of either chronic or accurate peripheral neuropathy of the bilateral upper extremities during active duty, or within one year of discharge from service.

The Board notes that the Veteran underwent a VA examination in December 2006.  Upon review of the claims folder and examination of the Veteran, the examiner diagnosed the Veteran with peripheral neuropathy.  However, it was specifically noted that the Veteran had peripheral nerve symptoms of numbness, paresthesias, and pain in the bilateral lower legs and feet.  The examiner noted that the Veteran had no motor function impairment or affected nerves on either of the upper extremities.  The Veteran was noted as having a muscle strength of 5 with regard to the upper extremities.  The examiner concluded by stating that objective findings of peripheral neuropathy were elicitable in the lower extremities only.  Upper extremities motor and sensory examinations were normal.  

The Board notes that the claims folder also contains a VA treatment record from April 2006, which revealed the Veteran to have a 5/5 motor strength in both upper extremities.  Sensory examination from this treatment record indicated that the Veteran's upper extremities were intact to pinprick, light touch, and position sense.  In April 2007, however, the Veteran was noted as having diabetic neuropathy of the upper and lower extremities.

The Board acknowledges that there is no indication that this diagnosis in the April 2007 VA medical record was based on clinical evidence or examination of the Veteran.  Regardless, as the medical evidence received since the Veteran underwent his VA examination in December 2006 appears to reflect the possibility that the Veteran may have a current diagnosis of neuropathy of the upper extremities, the Board finds that the necessity for a new VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  This issue must be remanded in order to schedule the Veteran for a VA examination to determine definitively whether he has a current diagnosis of peripheral neuropathy of the bilateral upper extremities and, if so, whether this current peripheral neuropathy of the bilateral upper extremities was caused or aggravated by his active duty service or a service-connected disability, specifically his service-connected diabetes mellitus, type II.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

With regard to the Veteran's claim for entitlement to TDIU, the Board finds this issue to be inextricably intertwined with the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board cannot fairly proceed in adjudicating this issue until any outstanding matters with regard to the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper extremities have been resolved.  

Additionally, the Board notes that VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA medical care providers.  38 C.F.R. § 3.159 (2010).  As these issues are already being remanded, the RO should take this opportunity to associate with the claims file any VA treatment records relating to the issues on appeal that have not already been associated with the claims file.  

Furthermore, the Board notes that the Veteran was afforded VCAA notice letters in July 2006 and September 2006.  These letters did not, however, afford the Veteran appropriate notification of the requirements regarding service connection on a direct basis.  Despite the fact that the Veteran is not claiming service connection on a direct basis for his claimed peripheral neuropathy of the bilateral upper extremities, upon remand, the Veteran should be given proper notice of the requirements for establishing a claim for service connection on a direct basis.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for service connection on a direct basis. 

2. Any and all VA treatment records relating to the issues on appeal that have not already been associated with the claims file should be obtained. 

3. After the aforementioned records have been obtained, schedule the Veteran for a VA examination for his claimed peripheral neuropathy of the bilateral upper extremities.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed peripheral neuropathy of the bilateral upper extremities.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current diagnosis of peripheral neuropathy of the bilateral upper extremities.  Then, an opinion should be provided as to whether it is at least as likely as not that his peripheral neuropathy of the bilateral upper extremities was caused or aggravated by his active duty service.  An opinion should also be provided as to whether it is at least as likely as not that his peripheral neuropathy of the bilateral upper extremities was caused or aggravated by a service-connected disability, to include his service-connected diabetes mellitus, type II.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Conduct any additional development deemed necessary for the adjudication of the Veteran's claim for entitlement to TDIU.

5. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the statement of the case (SOC) or the most recent supplemental statement of the case (SSOC) was issued with respect to these claims.  If the benefits sought on appeal remain denied, he and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



